411 F.2d 792
William DANTZLER, Appellant,v.DEFENDER SHIPPING CO., Inc., and Earl J. Smith & Co., Inc.
No. 17335.
United States Court of Appeals Third Circuit.
Argued June 2, 1969.
Decided June 17, 1969.
Rehearing Denied July 9, 1969.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Ralph C. Body, Judge, 285 F. Supp. 541.
Edwin E. Naythons, Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
E. Alfred Smith, Krusen, Evans & Byrne, Philadelphia, Pa. (Timothy J. Mahoney, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER, VAN DUSEN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error. The Judgment in favor of defendants, Defender Shipping Co., Inc. and Earl J. Smith & Co., Inc. and against the plaintiff, William Dantzler, entered pursuant to the jury's verdict, will be affirmed.